Citation Nr: 1207195	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-31 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	William M. Rayborn, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to September 1966 and from January 2001 to July 2001.  He also had approximately 40 years of service in the National Guard, including multiple periods of active duty training (ADT). 

This matter originally came to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Montgomery, Alabama, currently retains jurisdiction of the Veteran's claim file. 

The Veteran testified before the undersigned at a Board hearing at the RO in Montgomery, Alabama, in August 2010.  A transcript of the hearing is of record.  

The Veteran's appeal originally included claims for service connection for a cervical spine disability, a low back disability, and bilateral hearing loss.  In January 2011, the Board granted service connection for the cervical spine disability.  In August 2011, the RO assigned a 20 percent disability rating for the service-connected cervical spine disability.  The RO also granted service connection for degenerative spondylosis of the lumbar spine and right ear hearing loss and assigned a 20 percent and 0 percent disability ratings, respectively.  As the Veteran has not initiated an appeal with respect to the ratings, or effective dates, assigned to these now service-connected disabilities, there are no claims pertaining to these disorders before the Board.  Consideration herein is limited to the issue listed on the first page of the present decision.  

In current status, the case returns to the Board following the completion of development made pursuant to a remand in January 2011.



FINDINGS OF FACT

1.  The Veteran's current left ear hearing loss did not originate during his first period of active service, or within one year of his discharge therefrom, and was not incurred or aggravated during any period of active duty for training (ADT).  

2.  Clear and unmistakable evidence shows both that the Veteran's left ear hearing loss preexisted his second period of active duty and that this condition did not undergo an increase in severity during such service that could be identified as an advancement beyond normal progression. 


CONCLUSION OF LAW

The Veteran's left ear hearing loss was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in March 2007 the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  An additional letter in March 2011 provided further notice, including information as to how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  The timing defect of this later correspondence was cured by the RO's subsequent readjudications of the claim on appeal and issuance of a supplemental statement of the case in August 2011.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his claim for service connection for hearing loss.  Relevant in-service and post-service treatment reports are of record, and the Veteran was afforded a VA examination in April 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  The Board acknowledges that in the April 2011 opinion, the VA physician used the "less likely as not" standard instead of the requisite "clear and unmistakable evidence" standard in expressing an opinion on aggravation expressed the opinion that it was less likely as not that the pre-service left ear hearing loss was not aggravated by service.  Nevertheless, the Board finds that the VA examiner's conclusion that there was no significant increase in thresholds in the ratable frequency range of the left ear quoted earlier in this paragraph, satisfies the applicable clear and unmistakable evidence standard because it effectively conveys with certainty the examiner's medical opinion that the Veteran's preexisting left ear hearing loss was not aggravated by service.  See VAOPGCPREC 3-2003; 38 C.F.R. § 3.306 (b).

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

Regarding the Veteran's service in the National Guard, service connection may be granted for any disability resulting from disease or injury incurred or aggravated in the line of duty while performing active duty or ADT.  Service connection may also be granted for any disability resulting from an injury in the line of duty while performing inactive duty training (IDT), or for an acute myocardial infarction, cardiac arrest or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  See McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty [training] only for injuries, not diseases, incurred or aggravated in line of duty").  

ADT includes full-time duty performed by Reserve or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT is generally duty (other than full-time duty) performed by Reserve or National Guard members.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ADT, while weekend drills are IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness does not attach on conditions recorded on entrance examination reports or may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  If the presumption of soundness does not attach or has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is permanently worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran asserts that he developed his left ear hearing loss as a direct result of his exposure to noise during active duty and/or periods of ADT.  

In its analysis, the Board will address the Veteran's claim in two parts.  First, the Board will address whether, as the Veteran originally contended, in-service noise exposure from his first period of active duty, ending in 1966, or any period of ADT relates to his current left ear hearing loss.  Second, because the record demonstrates that his left ear hearing loss existed prior to his entry onto his second period of active service in 2001, the Board will address whether such service aggravated the pre-service left ear hearing loss.  

Turning to the evidence of record, the Board finds that there is little controversy in this case as to whether the Veteran was exposed to noise trauma in service.  The Veteran testified at his August 2010 hearing that he began noticing his hearing loss gradually over the past 15 to 18 years and that during service he was exposed to noise from weapons fire and whistling noises while on submarines.  He further testified that he did not use ear protection during service and as a civilian he worked in his state's department of education.  The Veteran is competent to state that he was exposed to loud noises during service.  Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, in its January 2011 Decision the Board found the Veteran's statements to be credible regarding his duties during service.  Thus, exposure to acoustic trauma during service is conceded.  Indeed, in this regard, the Board notes that the RO also conceded the Veteran's in-service noise exposure in its August 2011 grant of service connection for right ear hearing loss based on such exposure.  

Service treatment records (STRs) from the Veteran's first period of active service from September 1964 to September 1966 do not reveal any treatment for hearing loss or complaints regarding hearing and the Veteran did not otherwise provide information regarding noise exposure.  

Likewise, no medical records immediately subsequent to this first period of service contain diagnoses of left ear hearing loss.  National Guard records include an in-service hearing conservation data sheet and multiple reports of audiometric examinations of the Veteran's hearing acuity between 1984 and 2000.  During a retention physical in April 1984, audiometric examination of the Veteran's hearing acuity showed puretone thresholds in the left ear of 10, 5, 25, 45, 45, and 40 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz (Hz) respectively.  The left ear hearing thresholds at 3,000 and 4,000 Hz meet the criteria for disability under VA regulations.  See 38 C.F.R. § 3.385.  

The Board notes that there is no entrance examination of record for the Veteran's second period of active duty service from January 2001 to July 2001.  However there is a National Guard hearing conservation data sheet dated in February 2000, which shows audiometric examination of the Veteran's hearing acuity with puretone thresholds in the left ear of 5, 15, 50, 65, 65, and 70 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz respectively.  A March 2000 National Guard Commission examination shows the Veteran was given a diagnosis of defective hearing following audiometric testing.  At that time puretone thresholds in the left ear were 0, 15, 50, 65, 65, and 60 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz respectively.  The weight of the evidence, therefore, clearly and unmistakably confirms that the Veteran had a pre-existing left ear hearing loss disability prior to his entrance to second period active duty in January 2001.  Thus, the presumption of soundness has been rebutted in this case.  

STRs from this period of service are entirely negative for complaints, evaluation or treatment for hearing.  In other words there are no records that demonstrate a measurable worsening in the left ear hearing.  In fact, when examined in June 2001, just prior to service discharge, the Veteran's left ear hearing was recorded at essentially the same levels with puretone thresholds in the left ear of 5, 10, 50, 65, 70, and 65 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz respectively.  The evidence also includes a July 2001 private medical record noting that the Veteran had slightly asymmetric hearing loss, more in the left ear, and significant noise exposure due to gun fire.  The private audiologist concluded that the Veteran would benefit from hearing aids. 

The Veteran underwent a VA audiological examination in April 2011 for the specific purpose of obtaining an opinion as to whether or not his current hearing loss could be related to service.  The examiner reviewed the claims file including the 1966 separation physical which indicated hearing within normal limits.  No other frequency specific examinations were located until 1984 which indicated a disabling degree of loss at the left ear.  A March 2000 examination also indicated a disabling degree of hearing loss.  The examiner noted there were no other examinations located for any time closer to the beginning of the Veteran's second period of active service in January 2001.  However, he did refer to two exams from June 2001, which indicated a continuing disabling degree of hearing loss.  There were no exams located from several years after the Veteran's active duty service in 2001.  Current audiometric examination of the Veteran's hearing acuity showed puretone thresholds in the left ear of 20, 25, 65, 70, and 75 decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hz respectively.

With regard to the Veteran's ADT and other brief period of active duty service, the examiner noted that given the episodic nature of such service, it was not possible to determine if military noise contributed to or aggravated the Veteran's current hearing loss without resort to mere speculation.  With regard to the Veteran's first period of active duty, given that the 1966 separation exam indicated normal hearing, his hearing loss was less likely as not due to noise exposure in the military during that active duty service period.  Regarding the Veteran's second period of active duty in 2001, the examiner noted that when comparing the March 2000 exam to the exams in June 2001, there was no significant increase in thresholds in the ratable frequency range for the left ear.  Thus it could be stated that the Veteran's pre-existing left ear hearing loss was less likely as not aggravated by noise exposure in the military during active duty service in 2001.  


a) direct service connection

In this case, the Board is unable to attribute the post-service development of the Veteran's left ear hearing loss to his first period of active duty.  As discussed above, the fact that the Veteran was exposed to some degree of noise exposure during service is conceded, but that fact alone does not establish a basis for the grant of service connection.  Left ear hearing was not present during this period of service, at the time of discharge in 1966, or within a year thereafter.  In fact, post-service treatment records are devoid of references to any pertinent disorder until a National Guard examination in April 1984.  Thus, there is no medical evidence or record suggesting that left ear hearing loss was diagnosed within the one-year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309.  

In this case, there follows a period of almost two decades during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss.  In other words, there is an essential absence of continuity of symptomatology during those intervening years after his service ended and before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage v. Gober, supra.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Moreover the single competent medical opinion in the record conclusively found that there was no medical basis for holding that the current left ear hearing loss was incurred in service.  See Hickson, supra.  

In addition, the remaining National Guard records do not, themselves, indicate that his left ear hearing loss had its onset during any period of ADT, and there is no contemporaneous private medical evidence suggesting he did.  The VA examiner was unable to specifically correlate the onset of hearing loss to any specific period of ADT and the claims folder contains no medical evidence refuting his opinion.  Moreover, the Veteran has not brought forth or identified any competent evidence which would establish a nexus between his current left ear hearing loss and ADT.  Consequently, the Board is also unable to attribute the Veteran's left ear hearing loss to any period of ADT.  

b) aggravation of pre-service left ear hearing loss

Also, insofar as the Veteran claims aggravation of his pre-service left ear hearing loss, service connection again is not warranted.  

As to the first issue prong of this rebuttable standard - the Board finds the Veteran's April 1984 audiometric examination constitutes clear and unmistakable evidence of a pre-service left ear hearing loss, thus pre-existing his entry onto his second period of active duty in January 2001.  Thus, he is not presumed sound at entrance.  Verdon v. Brown, 8 Vet. App. 529 (1996).  Because the evidence of record clearly establishes the pre-service existence of a left ear hearing loss, the Board needs next to determine whether the pre-existing condition was aggravated during this second period of active duty.  

As to the second prong - the Board finds that the evidence clearly and unmistakably establishes that the Veteran's preexisting left ear hearing loss was not aggravated beyond its natural progression during active duty.  While not dispositive, it is pertinent that the Veteran served his second period of active duty for a relatively short period of time (approximately six months) and there is limited evidence available with which to ascertain whether a measurable worsening occurred.  In this regard, a pre-service audiogram from March 2000 shows thresholds above 40 decibels for the left ear at 2000, 3000, and 4000 Hz.  Just prior to separation from service in July 2001, the Veteran was provided with a subsequent audiological exam.  The results of that audiogram are similar with only a slight threshold increase of 5 decibels at 500, 1000, and 4000 Hz.  

The Board's conclusion is also supported by the 2011 VA examiner who basically found that there was no increase in the Veteran's left ear hearing loss between the March 2000 audiometric examination, prior to his period of active duty, and audiometric examinations in June 2001, performed at the end of active duty.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  As the evidence does not contain any objective findings of a worsening of the left ear hearing loss as the result of service, aggravation may not be conceded in this case.  See VAOPGCPREC 3-2003; 38 C.F.R. § 3.306 (b).  The Board acknowledges that the Veteran as been issued hearing aids, however this alone does not establish an abnormal progression in disability, as it does not indicate any pathological changes to the Veteran's pre-existing left ear hearing loss.  Jensen and Hunt, supra.  The above information constitutes clear and unmistakable evidence that the Veteran's left ear hearing loss was not aggravated by service.  

For the reasons explained above that the Veteran's left ear hearing loss pre-existed his second period of military service and was not aggravated by that service.  Therefore, the Board need not address the question of direct causation because, since the Board found that it pre-existed the Veteran's second period of military service, it is inapplicable. 

In reaching the above conclusions, the Board has not overlooked the Veteran's personal hearing testimony, his statements to healthcare providers, or his written statements.  As to his assertions that he developed his left ear hearing loss as a result of service, the Board notes that the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., noise exposure and decreased hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as to the etiology of his left ear hearing loss and its etiological relationship to service.  His contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  

Significantly, and has been discussed herein, the problems in this case are the STRs from the first period of service, which are negative for evidence of hearing loss and the prolonged period post service without complaints or findings, both of which factor against the Veteran's claim.  Likewise, the competent medical opinion in the record conclusively found no etiological relationship between the noise exposure during any period of active duty and/or ADT and the left ear hearing loss.  This report provides an opinion, consistent with the Veteran's medical history and uncontradicted by any other medical evidence of record.  Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the findings provided by the VA examiner who discussed his history of noise exposure, complaints, and manifestations in support of her conclusions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Therefore, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hearing loss of the left ear is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


